NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ARTURO MAY-CUICH,                               No.    15-72651

                Petitioner,                     Agency No. A200-682-059

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Arturo May-Cuich, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir.

2014). We deny the petition for review.

      May-Cuich does not raise, and has thus waived, any challenge to the

agency’s dispositive determination that he failed to establish changed or

extraordinary circumstances to excuse his untimely asylum application. See

Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not

specifically raised and argued in a party’s opening brief are waived).

      May-Cuich also does not challenge the agency’s determination that the

proposed particular social groups of “insulin dependent diabetics” and “Mexican

nationals returning to Mexico after living many years in the United States” were

not cognizable. Id. We reject as unsupported by the record May-Cuich’s

contention that the agency erred in its formulation of his proposed social groups.

Thus, May-Cuich’s withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT relief because

May-Cuich failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

       PETITION FOR REVIEW DENIED.




                                          2